Case 1:21-cv-00718-RLY-MJD Document 1 Filed 03/23/21 Page 1 of 9 PageID #: 1

                                                                    FILED
                                                                   03/23/2021
                                                              U.S. DISTRICT COURT
                                                           SOUTHERN DISTRICT OF INDIANA
                                                              Roger A.G. Sharpe, Clerk



                                            1:21-cv-718-RLY-MJD
Case 1:21-cv-00718-RLY-MJD Document 1 Filed 03/23/21 Page 2 of 9 PageID #: 2
Case 1:21-cv-00718-RLY-MJD Document 1 Filed 03/23/21 Page 3 of 9 PageID #: 3
Case 1:21-cv-00718-RLY-MJD Document 1 Filed 03/23/21 Page 4 of 9 PageID #: 4
Case 1:21-cv-00718-RLY-MJD Document 1 Filed 03/23/21 Page 5 of 9 PageID #: 5
Case 1:21-cv-00718-RLY-MJD Document 1 Filed 03/23/21 Page 6 of 9 PageID #: 6
Case 1:21-cv-00718-RLY-MJD Document 1 Filed 03/23/21 Page 7 of 9 PageID #: 7
Case 1:21-cv-00718-RLY-MJD Document 1 Filed 03/23/21 Page 8 of 9 PageID #: 8
Case 1:21-cv-00718-RLY-MJD Document 1 Filed 03/23/21 Page 9 of 9 PageID #: 9
